DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/27/2021 has been considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8, 10-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gu et al. (CN109411422A) (translated first action is used a machine translation for this reference, the first action translation was  made of record by the applicant) (Gu, hereafter).
Regarding claim 1 and 13,  Gu discloses an LED display unit group and display Gu further discloses an LED display unit group and specifically discloses the following technical features (for details,
see pages 4-7 of the specification, Figures 1-9):
A circuit board, wherein the circuit board comprises N sequentially stacked metal line layers, and an insulating board located between adjacent metal line layers, the N metal line layers being electrically connected by conductive vias on the insulating board, wherein N > 3;
M rows and n columns of pixel cells arranged in an array on said circuit board, each of said pixel cells comprising at least two LED light emitting chips of different light emitting colors, said LED light emitting chips being fixed on a first layer of said metal line layer, wherein m > 2 and n > 2;
A first layer of said metal line layer comprising m common A-pole pads 101 (see Fig. 4) and a plurality of A-pole pads 110 and B-pole pads 122, said A-pole pads and B-pole pads being arranged in one-to-one correspondence with the A-pole and B-pole, respectively, of said LED light emitting chip, all said A-pole pads in each row of said pixel cells being electrically connected to the corresponding common A-pole pad;
The corresponding A-pole pads and B-pole pads of the LED light emitting chips of the same light emitting color in the same row of the pixel cells are left and right symmetrical with respect to the central axis of the circuit board in the vertical direction (see FIG. 4).
Regarding claims 2 and 14, Gu  further discloses: The metal line layer of the Nth layer includes m common A-pole pins and n common B-pole pins ,wherein one of said common A-pole pins is electrically connected to a common A-pole pad corresponding to an A-pole of an LED light emitting chip in a row of said pixel cells (see Fig. 5), and one of said common B-pole pins is electrically connected to a B-pole pad corresponding to a B-pole of an LED light emitting chip of the same light emitting color in a column of said pixel cells (see Fig. 6).
Regarding claims 3-5 and 15-17 , Gu discloses the common A-pole pin is located at the center
of two columns of pixel cells and near the edge of the group of LED display cells, the A-pole to B-pole
connections of the LED light emitting chips in the same row of two adjacent pixel cells are oppositely
directed, and the common A-pole pad and the A-pole pad are integrally formed as is conventional in the art.
	Therefore it would have been obvious before the effective filing date to modify the device of Gu 
wherein the common A-pole pad and the A-pole pad are integrally formed, since that which is known requires only routine skill.
Regarding claim 8 and 20,  Gu discloses  Each of the pixel cells includes a first light emitting color LED light emitting chip, a second light emitting color LED light emitting chip, and a third light emitting color LED light emitting chip, and three B- pole pads corresponding to the LED light emitting chips of three different light emitting colors, respectively, a first B-pole pad, a second B-pole pad, and a third B-pole pad.
Regarding claims 11-12 Gu does not explicitly disclose the insulating plate in contact with the Nth layer of the metal line layer is provided with identification marks for identifying the polarity of the pins, and the conductive vias electrically connected to the correspondingly provided B-pole pads of the LED light emitting chip of each of the pixel cells are not arranged on the same vertical line .However the limitations as set forth are not new. Ordinary skill along with this conventional knowledge can achieve the desired result.
	Therefore it would have been obvious before the effective filing date to modify  the device of Gu wherein the insulating plate in contact with the Nth layer of the metal line layer is provided with identification marks for identifying the polarity of the pins, and the conductive vias electrically connected to the correspondingly provided B-pole pads of the LED light emitting chip of each of the pixel cells are not arranged on the same vertical line, since that which is known requires only routine skill in the art.

Allowable Subject Matter
Claim 6-7 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the 892 provided with this document. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACIE Y GREEN whose telephone number is (571)270-3104. The examiner can normally be reached Mon-Thursday, 1pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRACIE Y GREEN/               Primary Examiner, Art Unit 2879